Citation Nr: 1755584	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L Zadora, Senior Counsel

INTRODUCTION

The Veteran had active duty service from January 2005 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the appeal was subsequently transferred to the Oakland, California RO.

These matters were previously remanded by the Board in July 2014 and July 2016 for further procedural and evidentiary development. 


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's currently diagnosed bilateral tender calluses had their onset during service. 

2.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a cervical spine disorder, or persistent or recurrent symptoms of such a disorder.

3.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of hypertension, or persistent or recurrent symptoms of such a disorder.

4.  A heart disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.






CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, bilateral tender calluses had their onset during service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2017).   

2.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2017). 

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2017). 

4.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a letter dated in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.        § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records, as well as VA treatment records, have been obtained and considered.  

The Veteran has also not properly identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed disabilities and complete appropriate authorization forms in an October 2016 letter.   No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

Furthermore, Board finds there has been substantial compliance with the Board's July 2014 and July 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).   The Veteran's VA treatment records have been obtained and an October 2016 letter requested that the Veteran complete an authorization to allow VA to obtain records for any private physicians who treated him for his claimed disabilities on appeal.  In addition, the Veteran was scheduled for VA heart, hypertension, and neck examinations to determine the nature and etiology of his claimed disorders in December 2016.   Therefore, the Board finds that there has been substantial compliance with its July 2014 and July 2016 remand directives, and no further action in this regard is necessary. 

The Veteran's claims for service connection for a cervical spine disorder, hypertension and heart disorder were previously remanded to provide him with examinations to determine the nature and etiology of the claimed conditions.  Although such examinations were scheduled in December 2016, the Veteran failed to appear.  Neither the Veteran nor his representative has offered an explanation for his failure to appear for these examinations.  When a claimant, without good cause, fails to report for an examination for an original or reopened claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  As will be discussed below, the Board has considered the Veteran's service connection claims based upon the available evidence in light of his failure to appear for the December 2016 examinations without good cause. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 C.F.R. § 3.303; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).   However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court of Appeals for Veterans Claims (Court) held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran generally contends that his bilateral foot disorder, cervical spine disorder, hypertension and heart disorder began during service.  In a February 2014 substantive appeal, the Veteran wrote that there was a steady increase in his blood pressure during service and that he had limited mobility in his neck due to pain and strains.

Service treatment records reflect the Veteran's complaints of intermittent upper back pain with no history of trauma in May 2009.  A May 2009 thoracic spine X-ray was negative.  The Veteran reported foot trouble, recurrent back pain or any back problem and high blood pressure in a May 2009 discharge examination.

As stated above, when a claimant, without showing good cause, fails to report for an examination scheduled in conjunction with an original claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655(b).   The March 2017 supplemental statement of the case notified the Veteran and his representative of the requirements of 38 C.F.R. § 3.655.  Neither the Veteran nor his representative have given a reason as to why he failed to report for the December 2016 VA examinations or that he had good cause for missing the examinations.  Furthermore, the Veteran and his representative have not indicated that he missed the examinations due to a lack of notice.  Therefore, the Board finds that good cause has not been demonstrated for the failure to report for the December 2016 VA examinations, and his claims for entitlement to service connection will be rated based on the evidence of record.  Id.

After a careful review of the record, the Board finds that the probative evidence of record reveals that the Veteran's bilateral tender calluses had their onset during service.  The Veteran reported foot trouble in a May 2009 discharge examination.
A June 2009 VA examination report-which indicates that a physical examination was conducted while the Veteran was still on active duty-reflects a diagnosis of bilateral tender calluses was made following a physical examination.  The Board notes that it is prohibited from developing additional evidence for the purpose of obtaining evidence against a claimant's case.  See Mariano v. Principi, 17 Vet. App. 305 (2003).  There is no contrary opinion of record. 

With regards to the claimed cervical spine disorder and/or hypertension, the probative evidence of record fails to demonstrate a current diagnosed disability.  Although a March 2012 VA treatment note indicated that the Veteran's past medical history included borderline blood pressure elevations, hypertension was not diagnosed.  Moreover, while the Veteran did report intermittent upper back pain in May 2009, an accompanying X-ray found the cervical spine to be within normal limits.  The Board has also considered the Court's holding in Romanowsky, supra, but there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claims.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a cervical spine disorder and/or hypertension for the entire appeal period, there can be no valid claims for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

With regards to the claimed heart disorder, the probative evidence of record fails to demonstrate a nexus between the currently diagnosed disability and the Veteran's service.  Service treatment records are negative for complaints, treatments or diagnoses related to a heart disorder.  The results of an April 2010 VA holter monitor and an April 2010 VA echocardiogram were found to be normal.  A March 2012 VA treatment note reflects an assessment of atrioventricular dissociation without complete heart block and noted that no specific intervention was recommended by cardiology.  A June 2009 VA examination report indicates there was no pathology to render a diagnosis related a heart disorder.  

The Board notes that the Veteran has contended that his cervical spine disorder, hypertension and/or a heart disorder had its onset during service, and that his representative has generally alleged on his behalf that these disabilities were the result of his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's cervical spine disorder, hypertension and/or a heart disorder and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran is competent to describe his current symptoms and his representative is competent to describe observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such disorders little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran and/or his representative have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, and/or his representative are nonprobative evidence.  

In light of the foregoing, service connection for bilateral tender calluses is warranted as the evidence regarding the relationship between the Veteran's bilateral tender calluses and service is at least in relative equipoise.  The Board also finds that service connection for a cervical spine disorder, hypertension and/or a heart disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a cervical spine disorder, hypertension and/or a heart disorder.  As such, that doctrine is not applicable in the instant claims, and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R.  § 3.102; Gilbert, supra. 


ORDER

Service connection for a bilateral foot disorder, namely bilateral tender calluses, is granted.

Service connection for a cervical spine disorder is denied.

Service connection for hypertension is denied.

Service connection for a heart disorder is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


